Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 1 of 26 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

United States of America
Vv.

SEAN COREY MCKENZIE Case No.

3:21-mj- (A CK- FOB

ee ee ee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of January 4, 2021-February 22, 2021_ in the county of Duval ——_—_siinthe

 

Middle District of Florida , the defendant(s) violated:

Code Section Offense Description
18 U.S.C. § 2251(a) and (e) Attempted production of child pornography

This criminal complaint is based on these facts:

See attached affidavit.

wn Continued on the attached sheet.

C @ BD

Complatrrensts-signature a

Leigh Jackson, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

 

Date: 26 ‘ (

 

Judge 's signature

City and state: Jacksonville, Florida Patricia D. Barksdale, U.S. Magistrate Judge
Printed name and title

 
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 2 of 26 PagelD 2

AFFIDAVIT

I, Leigh Jackson, being duly sworn, state as follows:

1. Iam a Special Agent with the Federal Bureau of Investigation (FBI) and
have been so employed since August 2010. Iam currently assigned to the Jacksonville,
Florida Division of the FBI, where I conduct investigations involving among other
criminal offenses, the sexual exploitation of children. Prior to this assignment, I was
employed as a Commissioned Officer in the United States Coast Guard for
approximately 4 years. I hold Bachelor's Degrees in Criminal Justice and Psychology.
I have also received law enforcement training from the FBI Academy at Quantico,
Virginia. Prior to the Jacksonville, Florida Division of the FBI, I was assigned to San
Antonio, Texas, San Juan, Puerto Rico and Miami, Florida Divisions of the FBI,
where my primary responsibilities included the investigation of international
terrorism. Since transitioning to the Jacksonville, Florida Division, Iam a member of
the Jacksonville, Florida Division’s Evidence Response Team (ERT) and have been
sO since approximately February 2019. In performance of my duties, I have been
involved in searches of residences relating to the solicitation, production, receipt,
distribution, possession of, and access with intent to view child pornography during
the execution of search warrants. In my current position, I have worked with
experienced Special Agents who also investigate child exploitation offenses, and have
assisted in the prosecution of cases involving these offenses.

2. Specifically, I have assisted in the investigation of criminal matters

involving the sexual exploitation of children that constituted violations of 18 U.S.C.
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 3 of 26 PagelD 3

§§ 2251, 2252, and 2422(b). As a federal agent, I am authorized to investigate and
assist in the prosecution of violations of laws of the United States, and to execute
search warrants and arrest warrants issued by federal and state courts.

3 The statements contained in this affidavit are based on information I
obtained from my personal observations, as well as from records and information
directly provided to me by experienced law enforcement officers and personnel. This
affidavit is being submitted for the limited purpose of establishing probable cause for
the following criminal complaint, and I have not included each and every fact known
to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause that SEAN COREY MCKENZIE has
committed a violation of 18 U.S.C. § 2251(a) and (e), that is, attempted production of
child pornography.

4, I make this affidavit in support of a criminal complaint against SEAN
COREY MCKENZIE, a/k/a “yungb16115,” that is, during the period from on or
about January 4, 2021 through on or about February 22, 2021, in the Middle District
of Florida, SEAN COREY MCKENZIE, a/k/a “yungb16115,” did attempt to
employ, use, persuade, induce, entice and coerce a minor to engage in any sexually
explicit conduct for the purpose of producing a visual depiction of such conduct,
knowing and having reason to know that such visual depiction would be transported
and transmitted using any means and facility of interstate and foreign commerce, in
violation of 18 U.S.C. § 2251 (a) and (e).

5 On or about March 8, 2021, I reviewed an investigative lead from the FBI

Z
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 4 of 26 PagelD 4

Milwaukee Division that had been sent to the FBI Jacksonville Division for further
investigation. This investigative lead consisted of documents and other materials, and
during my review of these materials I learned, among other things, the following:

a. On or about May 4, 2020, Detective James Megna of the
Winnebago County Sheriffs Department, located in Wisconsin, began a proactive
undercover investigation using a particular social media application (“Chat
Application A”) in an effort to identify individuals attempting to sexually exploit
children using the Internet. Based on my training and experience and conversations
with other investigators, I learned that Chat Application A is often used by individual
users to meet online, engage in conversation through private messages, and share
photographs and other content. I also learned that the use of Chat Application A
necessarily involves the use of the Internet, which I know to be a facility of interstate
commerce. Based on my training and experience and conversations with other
investigators, I also learned that Chat Application A is often used by individuals who
have a sexual interest in children as a platform to identify other like-minded
individuals to trade, distribute, and receive child pornography.

b. While acting in an undercover capacity, Detective Megna (the
“UC”) joined multiple public chat groups, the titles of which appeared indicative of
groups that would attract users engaged in the trading of child pornography and sexual
exploitation of children. From the public chat groups, the UC was added to multiple
other private chat groups, one of which was titled ‘““Mumma’s Boys.” While a member

of this particular private chat room group, the UC observed users openly engaging in

3
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 5 of 26 PagelD 5

the distribution, exchange, and receipt of child pornography over the Internet.

Eg: On or about May 14, 2020, the UC observed user “yungb16115”
upload one video of child pornography to the private chat room group using Chat
Application A. The UC described the video as depicting “a nude prepubescent female
approximately 6 to 9 years old lying on her back. An adult male is forcing his erect
penis into her mouth and eventually ejaculates into her mouth.”

d. On or about May 21, 2020, the UC observed user “yungb16115”
upload one video of child pornography to the same private chat room group using
Chat Application A. The UC described this video as depicting “a nude toddler female
seated on a toilet seat. An adult male is masturbating over the top of her and eventually
ejaculates onto her chest and face.”

é, On or about May 27, 2020, the UC observed user “yungb16115”
upload one video of child pornography to the same private chat room group using
Chat Application A. The UC described this particular video as “a nude prepubescent
male approximately 4 to 5 years old wearing only a blue mask. A nude adult female is
also in the scene wearing only a blue mask. The adult female forces the prepubescent
male to touch her vagina and then touches his penis.” The UC observed user
“yungb16115” upload a total of 6 videos to this same private chat room group.

f. On or about May 29, 2020, the FBI Milwaukee Division, who
works with the Winnebago County Sheriffs Department in child exploitation
investigations, served an administrative subpoena on the company that owns Chat

Application A, seeking subscriber information for the app user “yungb16115.” On or

+
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 6 of 26 PagelD 6

about June 26, 2020, the company that owns Chat Application A provided responsive
documents to this subpoena, which I have reviewed. The responsive documents listed
the name of the user as “Sean Daddy Mac,” the email address as
“yungbz@gmail.com,” and frequent IP logins from IP address 66.177.139.219 from
May 26, 2020 to June 18, 2020. The account registration date for the account was
listed as January 11, 2020. The registration client information listed the device type as
“android” and model as “SM-A115U.”

g. On or about July 1, 2020, an administrative subpoena was served
by the FBI Milwaukee Division on Comcast, requesting identifying information for
the subscriber of the account that was assigned to IP address 67.177.139.219 on May
27, 2020, which is one of the dates the app user “yungb16115” was known to use that
IP address. On or about July 8, 2020, Comcast provided responsive documents to the
subpoena, which I have reviewed. The responsive documents listed the subscriber of
the account that used IP address 67.177.139.219 on May 27, 2020 as “Donald
McKenzie,” with a service address of 12012A Pulaski Road, Jacksonville, Florida
32218. The telephone numbers listed for this account was 904-521-0674.

6. On or about March 8, 2021, I reviewed the three videos described within
the Winnebago County Sheriff's Office Case Report Narrative, depicting minors
engaging in sexually explicit conduct that were captured and preserved by the UC and
that were uploaded over the Internet by user “yungb16115” in the private chat room
group on Chat Application A from May 14, 2020 to May 27, 2020, as set forth above.

Based on my training and experience and conversations with other experienced law

5
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 7 of 26 PagelD 7

enforcement officers and personnel, I concluded that each video contained visual
depictions of minors engaged in sexually explicit conduct and constitutes child
pornography pursuant to pursuant to 18 U.S.C. § 2256. Since the child pornography
videos uploaded by user “yungb16115” were captured by the UC directly from the
app, the titles of the videos were altered (that is, renamed) to conform with the
technical requirements of the UC’s undercover device.

7 On or about March 9, 2021, at my request, FBI Jacksonville Division
Operational Support Technician Grace Meyer, conducted a search within the Florida
Driver and Vehicle Information Database for listed residents associated with 12012A
Pulaski Road, Jacksonville, FL 32218. The results identified MCKENZIE, as well as
three other residents. Based on my review, I believe the photo associated with
MCKENZIE’s Florida driver’s license matched the photo associated with the account
profile for user “yungb16115.”

8. On or about March 15, 2021, I, together with another FBI agent
conducted a consensual interview of MCKENZIE at 1130 Regis Road, Jacksonville,
Florida 32218. During the interview, MCKENZIE stated, in summary and among
other things, the following:

a. MCKENZIE advised he has lived at 1130 Regis Road,
Jacksonville, Florida 32218 for his entire life. MCKENZIE also uses the address 12012
1 Pulaski Road, Jacksonville, Florida 32218, which he confirmed is listed on his
Florida driver’s license. He stated the 12012 1 Pulaski Road and 1130 Regis Road

addresses are associated with the same residence. [I have reviewed a map of the area

6
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 8 of 26 PagelID 8

and they appear to be located on the same property, but only 12012 Pulaski Road is
visible on the map, while 1130 Regis Road is what is located on the mailbox with the
name “MCKENZIF’ on it.|. MCKENZIE has Internet at his residence that he
connects through the Wi-Fi with his cellular phone. MCKENZIE has no other devices
he uses to connect to the Internet. MCKENZIE’s cellular phone automatically
connects to the Internet and he believes he initially had to input the password in order
to obtain access. MCKENZIP’s cellular phone is a Samsung Galaxy Al1. The service
provider is Verizon. He uses a four (4) digit pin code to access his cellular phone and
he is the only person who knows the pin code,

b. MCKENZIE advised he uses Facebook and SnapChat. When
asked about Chat Application A, MCKENZIE stated he used Chat Application A
“yesterday.” He downloaded Chat Application A to his Samsung Galaxy All and
uses it to “talk to people.” When asked why he believed FBI agents wanted to speak
with him, MCKENZIE stated it was probably because he used a Chat Application A
account with username “Deandre Miller” to act as someone he was not. MCKENZIE
further stated he used that account to request minor females to take “nude” photos of
themselves. MCKENZIE agreed the photos were sexually explicit. MCKENZIE
stated he made money selling the sexually explicit photos of minor females and
estimated his total profit to be between $30.00 and $40.00. When asked about
additional Chat Application A accounts and usernames, MCKENZIE did not provide
any additional accounts. FBI Agents showed MCKENZIE an image displaying the

Chat Application A profile associated with username “yungb16115” and display name

7
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 9 of 26 PagelD 9

“Sean Daddy Mac.” When asked if he uses this account, MCKENZIE initially stated
“yeah maybe” and then acknowledged it was his account. MCKENZIE advised he
used that account and accessed it from Chat Application A installed on his Samsung
Galaxy A11 cellular phone. When asked if he uploaded child pornography from his
Chat Application A account with username “yungb16115,” MCKENZIE initially
stated “it may have happened” and then stated “it’s happened.”

Cc. MCKENZIE used his Chat Application A account with username
“vyungb16115” to communicate with females he believed to be minors and asked them
to take sexually explicit photos and videos of themselves. MCKENZIE received
sexually explicit photos and videos as a result of his requests. MCKENZIE provided
the Chat Application A username “kyla641” and display name “Daddy kyla,” an
account he believed to be associated with a minor female approximately 15 years old.
He requested sexually explicit photos and videos of this user and showed FBI agents
where he stored them on his cellular phone. MCKENZIE has been viewing and
trading child pornography and requesting minor females take sexually explicit photos
of themselves for approximately six years and acknowledged it was illegal.
MCKENZIE stated he traded child pornography a few days ago on Chat Application
A and that he sought out Chat Application A chat rooms with titles indicative of
having minors in them. MCKENZIE masturbated to the child pornography privately
almost every time he viewed it and that was the purpose of viewing child pornography.
MCKENZIE agreed the protection of children is important and child pornography

traders and producers are harmful to children. He further agreed child pornography
8
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 10 of 26 PagelD 10

traders and producers are potentially considered a danger to the community and added
“it's not good.” When asked if child pornography traders and producers should be
allowed on the streets, MCKENZIE responded “no.” When asked what should
happen to someone who trades child pornography, MCKENZIE responded “I don't
know” but stated they could get “locked up.”

d. MCKENZIE provided written and verbal consent to search his
Samsung Galaxy All cellular phone. MCKENZIE stated he felt a sense of relief
speaking with FBI agents because he has never told anyone else nor has he been
caught, referring to viewing and trading child pornography and requesting minor
females take sexually explicit photos of themselves. MCKENZIE's cellular phone was
transported directly to the FBI Jacksonville Field Office, located at 6061 Gate
Parkway, Jacksonville, Florida 32256 and checked into the evidence control room.

e. On March 23, 2021 and March 24, 2021, I reviewed a forensic
image of MCKENZIE's Samsung Galaxy All cellular phone and observed that it
contained at least 10 videos depicting minors engaged in sexually explicit conduct.
These videos involved toddlers and prepubescent children engaged in sexually explicit
conduct. I observed MCKENZIE's Samsung Galaxy All had access to a Chat
Application A account with username “yungb16115.” The Samsung Galaxy A111
device contained approximately 1,383 message conversations between user
“yungb16115” and other Chat Application A users where the exchange of images,
videos and/or links occurred or were discussed that involved the exchange of child

pornography.
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 11 of 26 PagelD 11

9. I have reviewed a Chat Application A message conversation between

Chat Application A user “yungb16115” and Chat Application A_ user
“daddy.little.girl190” that occurred from January 4, 2021 to February 22, 2021. The

conversation is set forth as follows:

“daddy. little.girl190”: Why

“yungb16115”: depression

“yungb16115”: [sent a color image of a dog licking an age
difficult female’s vaginal area]

“yungb16115”: Im done sending you stuff you just ignore

“daddy.little.girl190”: I'm sorry I won't ignore you I'm just trying to
calm down

“yungb16115”: Yeah you will 1 know you will

“daddy. little.girll190”: I just really care about him and the possibility
he's dead hurtd

“yungb16115”: Well what happened.

“daddy.little.girll190”: —‘It's a long story

“yungb16115”: well im sorry

“daddy. little.girl190”:

It's ok

“vungb16115”: ill leave ya alone
“daddy.little.girl190”: No

“yungb16115”: why

“daddy.little.girl190”: Because I don't want to be alone

10
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 12 of 26 PagelD 12

“yungb16115”:

“daddy little. girl190”:

“yungb16115”:

“daddy. little.girl190”:

“vyungb16115”:

“daddy. little.girl190”:

“vyungb16115”:
“yungb16115”:

“yungb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy. little.girl190”:

“daddy little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“yungb16115”:

“daddy.little.girl190”:

“daddy.little.girl190”:

“yungb16115”:

okay what are you doing

I just showered

nice

Ya

you didnt let me see aha
Hehe

why didnt you show me for
ignored

bye

Sorry I fell asleep

its ok

Hru

hey how are you

Sorry I was at therapy I’m goid
Good

What u doin

Laying down

hey babe

ok

Sorry I’ve been busy

But I just got my first vibratorrr

How did you get that babe

11
“yuneb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“daddy.little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 13 of 26 PagelD 13

from where

The Adam and eve website

did it already come in

Yess

When you going to use it for me

[sent an approximately 14 second (0:14) color
video of a pink-colored cylindrical object
being inserted into and rubbed across an age
difficult female’s vagina.]

It hurts to put in I'm to tight

[sent a color image depicting what appeared
to be an adult engaging in bestiality. ]

I'm soaking wet..

let me see you deep throat it baby

I'll try

ok baby

[sent an approximately 14 second (00:14)
color video of an age difficult female lying
down and inserting a pink-colored cylindrical
object into her mouth.]

so your dad didnt say anything about it

He doesn't know

12
“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 14 of 26 PageID 14

So ican order you some stuff one day
If you want
Okay then i will babe
I've never used a vibrator before it feels so
good
Hell yeah baby maybe one night your brother
can join you in the room
Maybeee
i doubt it aha
I wish you could join me
fuck yeah baby have you vibrated that
asshole with it
No would that feel good
Im not sure baby want to try it for me an
show me
Notm
ok
Hehe
did you cum
Multiple times
goodjob my little slut

Hehe I like that

13
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 15 of 26 PagelD 15

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungbl6115”:

“daddy.little.girll190”:

“vyungb16115”:

“vungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

you like what babe

When you call me your little slut

yesss my dirty sexy little underage slut

Do you like that I'm underage hehe

love it babe

I do too

fuck yeah baby

Can I see another videooo

[sent a color image of a prepubescent female
child lying on her back who appears to be
nude from the chest up. I believe this is a
prepubescent child based on lack of breast
development and child-like facial features.
An adult male is positioned over the top of
the female child holding his erect penis over
her mouth which is the focal point of the
image. The female child’s mouth is open.]
You got any of you fully naked 1 can see

No let me take one

ok baby

[sent a color image of an age difficult female’s

midsection exposing her breasts. ]

14
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 16 of 26 PagelD 16

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy. little.girl190”:

“daddy little girl190”:

“yungb16115”:

“yungb16115”:

“daddy little.girl190”:

“daddy.little.girl190”:

“yungb16115”:

“daddy. little.girl190”:

“yungb1l6115”:

“daddy.little.girl190”:

“yungb16115”:

god damn you look good naked baby

I'm chubby..

your fucking sexy baby

It's not a bad thing?..

I thought guys only like skinny skinny girls
fuck no you look perfect

Perfect tittys nice juicy ass a pretty little bald
pussy

Hehe

I feel so good

good baby ©

Can I see your dick.. and maybe more videos
[sent a color image of a fully nude
prepubescent female child lying on her back
exposing her vagina, which is the focal point
of the image. I believe this is a prepubescent
child based on lack of pubic hair and
diminutive body size.]

Can I see moreee
[sent a color image of an age difficult female

engaged in bestiality.]

15
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 17 of 26 PagelD 17

“daddy little.girl190”:

“yungb16115”:

“yungb16115”:

“daddy little. girl190”:

“yungb16115”:

“daddy little.girl190”:

“daddy little.girl190”:

“vungb16115”:
“yungb16115”:

“yungb16115”:

“yungb16115”:

“daddy .little.girl190”:

“daddy little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“vyungb16115”:

Her pussy is so tiny

[sent a color image of an age difficult female
engaged in bestiality. |

make me a naked video play with them titties
for me an stuff an i wanna see your pretty
face in it to

But I'm not pretty without a filter

I promise daddy will love it baby

It's not letting me take a videooooo

Ughhh

why baby

[sent an indeterminate color image.]

try it again or just take me a naked nude with
your face

hmm

[sent an approximately 10 second (00:10)
video with audio of an age difficult female
touching and squeezing her exposed breasts. |
Sorry it's bad

its not bad at all baby

I want you here

1 do to baby

16
“daddy little. girl190”:

“yungb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy.little.girll190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“daddy.little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 18 of 26 PagelD 18

I never knew vibrators would feel this good
im glad we got it to play with now babe
Can I see your dickkk

[sent a color image of an adult male holding
his erect penis. ]

That's big..

Its your job to keep that dick pleased now
Really..

yes it is babe

Hehe

hey my whore

Oops, it looks like [A’s] phone has been
off/disconnected for a while. We'll deliver
your message when they connect again. [This
appears to be an automatic response when
the user is offline sent by this user. ]

Hi

wheres my whore been

Grounded

what did you do

Nothing my dad was just in a bad mood

wanna suck ya brother today

17
“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy little. girl190”:

“yungb16115”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“vyungb16115”:

“daddy .little.girl190”:

“vyungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy .little.girl190”:

“daddy little.girl190”:

Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 19 of 26 PageID 19

or no

Sorry I had school work and not really
why dont you want to touch his dick babd
I'm scared

Dont be scared baby. Like start with a slow
massage then slowly work your way to his
dick

Dont go for the dick first

He would tell my dad..

He might not babe

Have to try it

Now I'm wet..

wheres your brother at

His moms

Alright then would rather get naked now an
do some videos i tell you to do

Not really

Bad fucking girl

Sorry..

[sent an approximately 13 second (00:13)
video with audio of an age difficult female

rubbing a pink-colored cylindrical object over

18
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 20 of 26 PageID 20

“yungbl6115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy .little.girl190”:

“yungb16115”:

“yungb16115”:

“yungb16115”:

“daddy.little.girl190”:

her underwear-covered vaginal area which is
the focal point of the video frame. An audible
vibration can be heard in the background. ]
take that fucking top off and look at daddy an
smile like a good little girl

[sent a color image of an age difficult female
with her exposed breasts. ]

slide them panties off my baby. And look at
daddy an let me see that face while you
vibratin [sic] that clit

[sent an approximately 14 second (00:14)
color video with audio of an age difficult
female with her exposed breasts. An audible
vibration can be heard in the background. ]
[sent an approximately 11 second (00:11)
color video with audio of an adult male
masturbating. |

just like that baby do it on your clit an go
back an forth with your face an clit

bad fucking girl

[sent an approximately 14 second (00:14)

color video with audio of an age difficult

19
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 21 of 26 PageID 21

“yungb16115”:

“yungb16115”:

“yungb16115”:
“yungb16115”:

“yungb16115”:

“daddy .little.girl190”:

“vyungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“yungb16115”:

“daddy.little.girl190”:

female rubbing a pink-colored cylindrical
object over her underwear-covered vaginal
area which is the focal point of the video
frame. The age difficult female’s face and
exposed breasts are also visible in the video.
An audible vibration can be heard in the
background. |

[sent an approximately 14 second (00:14)
color video with audio of an adult male
masturbating. |

[sent an approximately 9 second (00:09) color
video with audio of an adult male
masturbating. |

panties off my little whore

you didnt finish your job
bad little girl

Sorry I went to the mall

what did you buy

I just picked things out for my birthday
what you pick out baby

whens your birthday

The 29th and I just showed him vans I

20
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 22 of 26 PagelD 22

“yungb16115”:

“yungb16115”:

“daddy. little.girl190”:

“yungb16115”:

“daddy little.girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:

“daddy little. girl190”:

“yungb16115”:

“daddy.little.girl190”:

“yungb16115”:
“yungb16115”:
“yungb1l6115”:
“vyungb16115”:
“yungbl6o115”:
“yungb16115”:
“yungb16115”:
“daddy.little.girl190”:

“daddy little.girl190”:

wanted and stuff like that

Hell yeah baby

My little girl will be 15

No ill be 14

you told me you were 14 babe

Oh sorry I'm 13

you dont lie to your owner ever again
I wont

your job is to obey daddy an keep this cock
pleased

Ok

understand

Yes

good little girl

you got that top off for me
ignored

i got you

ignored

wow babe

been ignoring me

Sorry I got my phone taken away

[sent an approximately 14 second (00:14)

Zl
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 23 of 26 PageID 23

“yungb16115”:
“yungbl6115”:
“yungb16115”:
“yungbl6115”:
“daddy.little.girl190”:
“yungb16115”:
“daddy little.girl190”:
“yungbl6115”:
“yungb16115”:
“yungb16115”:
“yungb16115”:

“yungb16115”:

“yungb16115”:
“yungb16115”:
“yungb16115”:
“yungb16115”:

“yungb16115”:

color video with audio of a pink-colored
cylindrical object being inserted into an age
difficult female’s vagina. An audible vibration
can be heard in the background.]

hey my little girl

you dont ignore me whore

bad girl

hey slut

Hi

why the fuck you always ignore me for whore
I'm sorry..

no you aint

see you did it agaim

Again *

i miss them titties an that pussy

so you ignored me all fucking day and night
fuck you thats bullshit

and again

and again

wow babe

hey slut

hey whore

22
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 24 of 26 PagelD 24

“yungb16115”: you there
“yungb16115”: hey
“yungb16115”: you like beast porn

10. On March 24, 2021, I, together with another FBI agent conducted a
consensual interview of MCKENZIE at 1130 Regis Road, Jacksonville, Florida,
which was surreptitiously recorded. During the interview MCKENZIE stated in
summary and among other things, the following:

a. MCKENZIE confirmed Chat Application A account with
username “yungb1611” and display name “Sean Daddy Mac” to be his and that he is
the only one to have access to it. MCKENZIE defined underage or a minor to refer to
under the age of 18. MCKENZIE agreed the definition of sexually explicit to entail
genitalia and sex acts.

Ds MCKENZIE was shown a screen recording of Chat Application
A message conversation between Chat Application A user “yungb16115” and Chat
Application A user “daddy.little.girll190” that occurred from January 4, 2021 to
February 22, 2021. MCKENZIE said he believed Chat Application A_ user
“daddy.little.girl190” to be 14 years old. He admitted he encouraged her to do sex acts
with the vibrator and that he would have asked her to perform sex acts with her brother
and would have “possibly” asked her to film it. MCKENZIE admitted he asked the
female child to put a sex toy in her anus and film it and send to him. MCKENZIE,
after viewing an image sent by the female child within the message conversation, stated

he believed her to be 13 or 14 years old. MCKENZIE stated he knew she was

ee.
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 25 of 26 PageID 25

underage. MCKENZIE acknowledged sending a video depicting child pornography
to the female child. MCKENZIE believed the female child in that video to be 5 years
old. MCKENZIE acknowledged asking “daddy.little.girl1190” to send naked pictures
and described the associated images she sent to him as her “naked.” MCKENZIE sent
the female child a picture of an adult male masturbating and agreed its purpose was to
encourage the female child to send videos he requested. MCKENZIE agreed he
instructed the female child to put the vibrator on her clitoris and film it. MCKENZIE
sent the female child videos of himself masturbating.

11. MCKENZIE also admitted to viewing child pornography since he was a
teenager. He also said he preferred to obtain child pornography from minor children
directly rather than viewing what was already publicly available.

12. Based upon the foregoing facts, I have probable cause to believe that from
on or about January 4, 2021 to February 22, 2021, in the Middle District of Florida,
SEAN COREY MCKENZIE, did attempt to employ, use, persuade, induce, entice
and coerce a minor to engage in any sexually explicit conduct for the purpose of

producing a visual depiction of such conduct, knowing and having reason to know

24
Case 3:21-cr-00035-TJC-PDB Document1 Filed 03/26/21 Page 26 of 26 PageID 26

that such visual depiction would be transported and transmitted using any means and

facility of interstate and foreign commerce, in violation of 18 U.S.C. § 2251(a) and (e).

“<>

LEIGH JACKSON, Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me this SO ise of March, 2020, at Jacksonville,

Florida.
\.\ Po}
| al Yan

PATRICIA D. BARKSDALE
United States Magistrate Judge

25
